Title: To Thomas Jefferson from Alexander Saunders, 8 July 1824
From: Saunders, Alexander
To: Jefferson, Thomas


Dear Sir
Richmond
July 8. 1824
Knowing that you are you have been disposed to inculcate wisdom and hoping at the same time to be excused for my pressumption, and intrution on your time I have been induced to request your opinion on a subject of importance to my feelings at this time.An ordince has been very recently passed by the common Hall of this city appropriating ‘Thirty Thousand Dollars’ for procuring a cite and erecting the necessary buildings for the William & Mary College, if it should meet the approbation of the proprietors of that institution to remove it from Williamsburg to this city Myself being one of the two members of the Hall that voted against it, and I was induced so to do from a full belief that our coporation was too mutch in debt and most of its citizens having no immediate interest in cuch removal.I do now humbly request you to say what bearing such appropriation & Removal would have on the citizens of this place. you will at once see from the nature & Style of my Letter that I am a stranger to a collegeI am sir with all respect your Humble ServantAlexander Saunders